Exhibit 99.13 Toronto Real Estate Board AGREEMENT OF PURCHASE AND SALE (FOR USE IN THE PROVINCE OF ONTARIO) PURCHASER, 1330629 ONTARIO INC. agrees to purchase from (full legal names of all Purchasers) VENDOR, DOMGROUP LTD. the following (full legal names of all Vendors) REAL PROPERTY: ALSO SOMETIMES CALLED THE "LANDS" Addressfronting on theNorthside ofThe Queensway In theCITY OF TORONTO and having a frontage of 550 feet more or less by a depth of 142 feet more or less and legally described as as per Sketch attached and being Lot 219 on Registrar's Compiled Plan 9875 (Legal description of land including easements not described elsewhere) (the "property") PURCHASE PRICE: THREE MILLION FIVE-HUNDRED THOUSAND Dollars (CDN$3,500,000.00) DEPOSIT: Purchaser submits (within 24 hours of) TWENTY-FIVE THOUSAND Dollars (CDN$25,000.00) acceptance (herewith upon acceptance) cash or negotiable cheque payable to THE Vendor's solicitors to be held in trust pending completion or other termination of this Agreement and to be credited toward the Purchase Price on completion. Purchaser agrees to pay the balance as follows: 1.
